—In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Queens County (Price, J.), dated May 2, 1996, which granted the motion of the defendants James Couchells and Christina Couchells for summary judgment dismissing the complaint and all cross claims insofar as asserted against them.
Ordered that the order is affirmed, with costs.
It is well settled that an abutting landowner is not responsible for damage caused to a sidewalk by the roots of a tree (see, Darringer v Furtsch, 225 AD2d 577; Yass v Deepdale Gardens, 187 AD2d 506; Zawacki v Town of N. Hempstead, 184 AD2d 697; Orjuela v City of New York, 87 AD2d 645; Friedman v Gearrity, 33 AD2d 1044). Moreover, the plaintiff failed to submit any evidence to raise a triable issue of fact as to whether the defect in the sidewalk was caused in any part by an improper or negligent repair, or by any special use by the defendants James Couchells and Christina Couchells, the abutting landowners. O’Brien, J. P., Altman, Friedmann and Krausman, JJ., concur.